             Case 2:21-cv-01064-JCM-EJY Document 20
                                                 23 Filed 07/28/21
                                                          07/29/21 Page 1 of 3
                                                                             4



 1   James J. Lee, Esq.
     NV Bar No. 1909
 2
     LEGAL OFFICES OF JAMES J. LEE
 3   2620 Regatta Drive #102
     Las Vegas, NV 89128
 4   *****
     600 W. Broadway St. Suite 920
 5
     San Diego, CA 92110
 6   Cell: 702-521-4377
     Ofc: 702-664-6545
 7   Fax: 702-946-1115
     james@leelitigate.com
 8

 9   Attorney for Plaintiffs Elba Servin, Brian Gomez,
     and Nataly Pueblas
10
                                     UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12
     ELBA SERVIN, BRIAN GOMEZ, and                               Case No.: 2:21-CV-01064-JCM-EJY
13   NATALY PUEBLAS,

14                             Plaintiffs,
                                                                 STIPULATION AND ORDER TO
15   vs.                                                         EXTEND TIME TO RESPOND TO
                                                                 DEFENDANTS MOTION TO DISMISS
16   SILVINO HINOJOSA, TOPGOLF USA LAS
     VEGAS, LLC, TOPGOLF USA, INC., DOES                         PLAINTIFFS’ FIRST AMENDED
17   I through X, inclusive, and ROES I through X,               COMPLAINT
     inclusive,
18                                                                              (FIRST REQUEST)
                               Defendants.
19

20

21

22

23
             Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs Elba Servin, Brian Gomez and
24
     Nataly Pueblas (collectively, “Plaintiffs”) and Defendants Topgolf USA Las Vegas, LLC and Top
25
     Golf USA, Inc. (collectively, “TG Defendants”) 1 , by and through their respective counsel of
26
     record, hereby stipulate and agree to extend the time for Plaintiffs to respond to Defendants
27

28                    1
                        Defendant Sivino Hinojosa is currently incarcerated in the Clark County Detention Center and
     has not yet appeared in this matter.



                                                           -1-
            Case 2:21-cv-01064-JCM-EJY Document 20
                                                23 Filed 07/28/21
                                                         07/29/21 Page 2 of 3
                                                                            4



 1
     Topgolf USA Las Vegas, LLC and Topgolf USA, Inc.’s Motion to Dismiss Plaintiffs’ First
 2
     Amended Complaint (ECF No. 17). Plaintiffs’ Response to Defendants’ Motion to Strike is
 3
     currently due July 30, 2021. Plaintiffs request an extension of time up to and including August
 4
     16, 2021, in which to respond. This is the parties’ first request for an extension of time.
 5
            This Stipulation is made in good faith and is not intended for purposes of delay.
 6
     DATED this 28th day of July, 2021.               DATED this 28th day of July, 2021.
 7

 8   LAW OFFICES OF JAMES J. LEE                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
 9
     /s/ James J. Lee                                 /s/ Molly M. Rezac
10
     James J. Lee                                     Suzanne L. Martin
11   Nevada Bar No. 1909                              Nevada Bar No. 8833
     Law Offices of James J. Lee                      OGLETREE, DEAKINS, NASH, SMOAK &
12   2620 Regatta Drive #102                          STEWART, P.C.
     Las Vegas, NV 89128                              Wells Fargo Tower
13
     Attorney for Plaintiffs                          Suite 1500
14                                                    3800 Howard Hughes Parkway
                                                      Las Vegas, NV 89169
15
                                                      Molly M. Rezac
16
                                                      Nevada Bar No. 7435
17                                                    200 S. Virginia Street, 8th Floor
                                                      Reno, NV 89501
18                                                    Attorneys for Defendants Topgolf USA
                                                      Las Vegas, LLC and Top Golf USA,
19
                                                      Inc.
20

21                                                ORDER
22
            IT IS SO ORDERED.
23

24                                         UNITED STATES DISTRICT JUDGE
25                                                      July 29, 2021
                                           DATED:
26

27

28




                                                     -2-
            Case 2:21-cv-01064-JCM-EJY Document 20
                                                23 Filed 07/28/21
                                                         07/29/21 Page 3 of 3
                                                                            4



 1
                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that I electronically transmitted the foregoing STIPULATION AND
 3
     ORDER TO EXTEND TIME TO RESPOND TO DEFENDANTS MOTION TO DISMISS
 4
     PLAINTIFFS’ FIRST AMENDED COMPLAINT to the Clerk’s Office using the CM/ECF
 5
     System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
 6
     registrants:
 7

 8
         Suzanne Martin (suzanne.martin@ogletree.com)
 9       Molly Reznac (molly.reznac@ogletreedeakins.com)
10

11           Pursuant to FRCP 5(b), I hereby further certify that service of the foregoing was made on

12   July 28, 2021, by depositing a true and correct copy of same for mailing, first-class mail, postage

13   prepaid thereon, at San Diego, California, addressed to the following:

14   Silvino Hinojosa, ID #01722886
15
     Clark County Detention Center
     330 S. Casino Center Boulevard
16   Las Vegas, NV 89101-6102
     Defendant in pro se
17

18        DATED this 28th day of July, 2021.
19

20
                                                      /s/ Ashley Kuhnert
21
                                                     An employee of Legal Offices of James J. Lee
22

23

24

25

26

27

28




                                                    -3-
           Case
            Case2:21-cv-01064-JCM-EJY
                 2:21-cv-01064-JCM-EJY Document
                                        Document20-1 Filed07/29/21
                                                 23 Filed  07/28/21 Page
                                                                     Page41ofof41



 1
                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that I electronically transmitted the foregoing STIPULATION AND
 3
     ORDER TO EXTEND TIME TO RESPOND TO DEFENDANTS MOTION TO DISMISS
 4
     PLAINTIFFS’ FIRST AMENDED COMPLAINT to the Clerk’s Office using the CM/ECF
 5
     System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
 6
     registrants:
 7

 8
         Suzanne Martin (suzanne.martin@ogletree.com)
 9       Molly Reznac (molly.reznac@ogletreedeakins.com)
10

11           Pursuant to FRCP 5(b), I hereby further certify that service of the foregoing was made on

12   July 28, 2021, by depositing a true and correct copy of same for mailing, first-class mail, postage

13   prepaid thereon, at San Diego, California, addressed to the following:

14   Silvino Hinojosa, ID #01722886
15
     Clark County Detention Center
     330 S. Casino Center Boulevard
16   Las Vegas, NV 89101-6102
     Defendant in pro se
17

18        DATED this 28th day of July, 2021.
19

20
                                                      /s/ Ashley Kuhnert
21
                                                     An employee of Legal Offices of James J. Lee
22

23

24

25

26

27

28




                                                    -3-
